Order entered January 14, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00813-CV

      EDWARD KELLY, EDWARD KELLY D/B/A KELLY PLUMBING & LEAK
              DETECTION AND BRITTANY KELLY, Appellants

                                              V.

 SANJAI R. ISAAC, M.D., REBECCA ISAAC AND MERIDIAN REVOCABLE TRUST,
   BARBARA HEIDEN AND SHELLEY OLIVER AND BLAKE MYERS, Appellees

                      On Appeal from the County Court at Law No. 7
                                  Collin County, Texas
                          Trial Court Cause No. 007-01284-2017

                                          ORDER
       Before the Court is appellees’ January 10, 2020 second unopposed motion to extend time

to file their brief. Appellees seek an extension of fifteen days. We GRANT the motion and

ORDER the brief be filed no later than January 27, 2020.


                                                    /s/    ERIN A. NOWELL
                                                           JUSTICE